                                          Case 3:21-cv-01700-AGT Document 18 Filed 08/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 21-cv-01700-AGT
                                                         Plaintiff,
                                   8
                                                                                              ORDER RESETTING CASE
                                                  v.                                          SCHEDULE
                                   9

                                  10     JOAN C. DELANOY, et al.,
                                                         Defendants.
                                  11

                                  12          On May 10, 2021, two months after initiating this ADA lawsuit, plaintiff filed a notice of
Northern District of California
 United States District Court




                                  13   provisional settlement and requested that the Court “vacate all currently set dates with the

                                  14   expectation that the settlement will be consummated within the coming sixty (60) days, allowing

                                  15   for a Joint Stipulation for Dismissal with prejudice as to all parties to be filed.” Dkt. 11. The

                                  16   Court granted plaintiff’s request to vacate dates, directed plaintiff to file a notice of dismissal by

                                  17   July 9, and set a status conference for July 16. Dkt. 12. On July 12, plaintiff filed a joint

                                  18   stipulation to extend the July 9 dismissal date to August 9 to allow the parties to “finalize the

                                  19   terms of the Settlement Agreement, collect signatures and comply with the terms of Agreement.”

                                  20   Dkt. 14. The Court granted the requested extension and reset the status conference for August 13.

                                  21   Dkt. 15. To date, no dismissal or responsive pleading has been filed.

                                  22          During the August 13 status conference, plaintiff’s counsel reported that she sent defense

                                  23   counsel—presumably, Jonathan McNeil Wong of Donahue Fitzgerald LLP, who signed the July

                                  24   12 stipulation as “Attorney for Defendants”—a settlement agreement incorporating defendants’

                                  25   requested revisions but has received no response. Defense counsel did not attend the status

                                  26   conference and has yet to formally appear in this case. In light of the above, the Court hereby

                                  27   resets the General Order 56 deadlines set forth in the parties’ scheduling order (Dkt. 5) as follows:

                                  28   the deadline to complete the joint site inspection is September 17, 2021, and all other General
                                          Case 3:21-cv-01700-AGT Document 18 Filed 08/16/21 Page 2 of 2




                                   1   Order 56 deadlines are adjusted accordingly. This Order does not affect defendants’ respective

                                   2   Rule 12 deadlines to respond to the complaint, which appear to have expired before plaintiff filed

                                   3   the notice of provisional settlement and request to vacate dates, see Dkts. 8, 9, 10. Plaintiff is

                                   4   directed to serve a copy of this order on all defendants by August 18, 2021.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 16, 2021

                                   7

                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
